 



         

Exhibit 10.2
AMENDMENT TO
WINDSTREAM EXECUTIVE DEFERRED COMPENSATION PLAN
     The Windstream Executive Deferred Compensation Plan (the “Plan”) is
amended, effective as of December 29, 2006, as follows:
“Each Participant’s Deferred Compensation Account balance under the Plan (as
adjusted for earnings through December 31, 2006) will be transferred and
credited to the Participant’s “Prior Plan Account” under the Windstream 2007
Deferred Compensation Plan (the “2007 Plan”) as of January 1, 2007. As a result
of such transfer and crediting, all of the Company’s obligations and
Participant’s rights under the Plan shall automatically be extinguished and
become obligations and rights under the 2007 Plan without further action and the
Plan shall automatically be terminated, in each case effective as of January 1,
2007.”
     This amendment has been approved and signed by an authorized officer of
Windstream Corporation as of the date specified above.

            WINDSTREAM CORPORATION
      By:   /s/ John P. Fletcher        Name:   John P. Fletcher        Title:  
Executive Vice President and General Counsel   

 